Citation Nr: 0819904	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  05-32 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

4.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

The veteran testified before a Decision Review Officer at the 
RO in March 2006.  A transcript of the hearing has been 
associated with the record.

The Board observes that the veteran perfected an appeal with 
respect to entitlement to service connection for organic 
brain syndrome.  He withdrew his appeal with respect to that 
issue at his March 2006 hearing.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest in 
service, within one year of discharge, and is unrelated to 
service.

2.  Tinnitus was not manifest in service and is unrelated to 
service.

3.  Degenerative joint disease of the lumbar spine was not 
manifest in service and is unrelated to service; arthritis 
was not manifest within one year of discharge.

4.  The veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 
3.309 (2007).

2.  Tinnitus was not incurred or aggravated by service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).

3.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.307, 3.309 (2007).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received after 
the enactment of the VCAA.  

A December 2004 letter addressed the veteran's claim for 
degenerative joint disease of the lumbar spine.  He was asked 
to submit or identify current medical evidence.  He was also 
requested to provide dates of treatment in service as well as 
the name and location of treatment facilities.  He was told 
that he could submit statements of persons who knew him in 
service and knew of any disability he had during active duty.  
The letter described other types of medical evidence that 
might be supportive of his claim.  The evidence necessary to 
support a claim for service connection was discussed.  

A letter dated in May 2005 discussed the veteran's claim of 
entitlement to service connection for PTSD.  The veteran was 
told that VA would make reasonable efforts to assist him in 
obtaining evidence supportive of his claim.  The various 
types of evidence that might support the veteran's claim were 
discussed.  The veteran was requested to provide specific 
details of the traumatic incidents he experienced in service.  
The evidence necessary to support a claim for service 
connection was discussed.  The evidence of record was also 
listed.  The veteran was provided with a questionnaire 
regarding his claimed stressors.

An August 2005 letter provided information regarding the 
veteran's claim for hearing loss disability.  The veteran was 
asked to provide information regarding noise exposure during 
and subsequent to service.  The evidence of record was listed 
and the veteran was told how VA would assist him in obtaining 
additional evidence.  The evidence necessary to support a 
claim for service connection was discussed.

A letter dated in December 2005 requested records pertaining 
to a 1982 logging accident.  The veteran was also asked to 
provide additional information concerning a tank accident in 
service.  

A February 2006 letter addressed the veteran's claim of 
entitlement to service connection for tinnitus.  He was asked 
to provide evidence showing that tinnitus had existed since 
service.  The various types of evidence that might support 
the veteran's claim were discussed.  The evidence and 
information necessary to support a claim for service 
connection were also discussed.  The evidence of record was 
listed and the veteran was told how VA would further assist 
him.  

In March 2006 the veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

Letters in March and June 2006 requested that the veteran 
provide releases so that identified records could be 
obtained.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
VA examinations have been conducted.  Records have been 
obtained from the Social Security Administration.  The 
veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to proceed to a final decision in this 
appeal.

Analysis

As an initial matter, the Board notes the veteran's assertion 
that his claimed disabilities are related to combat.  Service 
personnel records reflect that the veteran was awarded the 
Purple Heart Medal, although the circumstances leading to 
that award are not clear in the record.  38 U.S.C.A. § 
1154(b) (West 2002) provides that the Secretary shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Section 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service connected.  Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids 
the combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Id.

The veteran asserts that his claimed back disability is the 
result of an accident that occurred when his tank ran over a 
1000 pound mine and was destroyed.  He maintains that the 
accident was a stressful event that resulted in his claimed 
PTSD.  He also claims that his current bilateral hearing loss 
and tinnitus are related to the incident, as well as other 
acoustic trauma in service.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for certain chronic 
disorders such as arthritis or organic diseases of the 
nervous system that have manifested to a compensable degree 
of 10 percent or more within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Bilateral Hearing Loss Disability and Tinnitus

Service treatment records show that on pre-induction 
examination in October 1968, the veteran denied hearing loss 
or problems with his ears.  Audiometric testing revealed the 
following puretone thresholds:




HERTZ





1000
2000
3000
4000

Right

5
0
25
40

Left

20
45
65
75


In June 1969 the veteran complained of ringing in his ears.  
His tympanic membranes were noted to be "OK".  

On discharge examination in January 1970, the veteran again 
denied hearing loss or ear problems.  Physical examination 
revealed normal ears and eardrums.  Audiometric testing 
revealed the following puretone thresholds:







HERTZ





1000
2000
3000
4000

Right

0
0
/
0

Left

0
0
/
0


The veteran was determined to be qualified for discharge.

An April 1984 discharge summary from Sacred Heart Medical 
Center notes that the veteran was injured in a 1982 logging 
accident and indicates that he submitted to an audiogram 
during inpatient rehabilitation.  A one month trial of 
hearing aids was recommended. 

A VA audiological examination was carried out in November 
2005.  The veteran reported significant noise exposure in 
service, without hearing protection.  He also reported 
significant occupational and recreational post-service noise 
exposure, with the use of hearing protection.  He denied 
tinnitus.  Audiometric testing revealed the following 
puretone thresholds:




HERTZ





1000
2000
3000
4000
Average
Right

30
70
75
79
61
Left

25
65
65
70
56

Speech recognition scores were 88 percent in the right ear 
and 60 percent in the left.  Otoscopic examination revealed a 
clear ear canal.  The diagnosis was bilateral mild to severe 
mid and high frequency sensorineural hearing loss.  The 
examiner opined that the veteran's hearing loss was less 
likely than not related to or caused by exposure to excessive 
noise in service.  He noted that the veteran's service 
medical records indicated that his hearing was within normal 
limits bilaterally at separation.  

The veteran was measured for VA hearing aids in February 
2006.

In March 2006, the veteran stated that since the tank 
accident, he had experienced ringing in his ears.

An additional VA examination was conducted in July 2006.  The 
veteran reported periodic bilateral tinnitus that started 
directly after he separated from service.  Audiometric 
testing revealed the following puretone thresholds:




HERTZ





1000
2000
3000
4000
Average
Right

35
75
75
75
65
Left

35
65
70
70
60

Speech recognition scores were 72 percent for the right ear 
and 84 percent for the left.  The diagnosis was severe mid to 
high frequency sensorineural hearing loss with good word 
recognition.  The examiner noted that the veteran had normal 
hearing at separation and denied having tinnitus on his most 
recent VA examination.  She indicated that the veteran's 
civilian occupation was noise hazardous.  She concluded that 
the veteran's tinnitus was less likely than not caused by 
active duty noise exposure.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Further, to establish service connection for hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Having carefully considered the evidence pertaining to these 
claims, the Board has concluded that service connection is 
not warranted for bilateral hearing loss disability and 
tinnitus.  In this regard, the Board notes that there is no 
competent evidence of hearing loss disability until many 
years after service.  In fact, audiological testing on 
discharge examination in January 1971 revealed no decibel 
loss on audiometric testing.  The first evidence of hearing 
loss in the record dates to 1984, when the veteran's hearing 
was tested during inpatient rehabilitation following the 1982 
industrial accident.  The veteran has not identified any 
evidence demonstrating hearing loss disability prior to that 
date.

Although there is one record of a complaint of ringing ears 
in service, the Board notes that no further complaints 
referable to tinnitus were made until many years thereafter, 
in January 2006.  In fact, while the veteran has stated that 
he had tinnitus directly after service discharge, he denied 
tinnitus during a November 2005 VA audiological examination.  
The veteran has not identified any evidence demonstrating 
tinnitus prior to January 2006. 

The Board observes that VA examiners have opined that the 
veteran's hearing loss and tinnitus were not related to 
service.  These opinions included consideration of in-service 
noise exposure and a strong history of occupational and 
recreational noise exposure after service discharge.  In 
assigning high probative value to this report, the Board 
notes that the examiners had the claims files for review, 
specifically discussed the relevant findings, including 
service treatment records, obtained a reported history from 
the veteran, and conducted a complete examination.  There is 
no indication that the VA examiners were not fully aware of 
the veteran's past medical history or that they misstated any 
relevant fact.  Therefore, the Board finds these opinions to 
be of great probative value.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service. The evidence establishes 
a remote onset of the veteran's hearing loss disability and 
tinnitus. There is no competent evidence linking hearing loss 
or tinnitus to service.  Rather, the VA examiners have 
concluded that these claimed disabilities are not related to 
service, as the veteran's hearing was normal on discharge, 
and the history does not support a relationship.  

The evidence of a relationship between the veteran's hearing 
loss and tinnitus and his active duty service is limited to 
his assertions; however, as a layperson, he is not qualified 
to render an opinion concerning question of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The veteran has reported that he was exposed to acoustic 
trauma during service. The Board is aware that a layman is 
competent to report that he experienced decreased hearing 
acuity and tinnitus. However, the treatment records after 
service tend to establish a post service onset rather than an 
in-service onset.

The Board notes that the veteran has asserted that he has 
suffered from hearing problems and tinnitus since service.  
He is competent to report symptomatology and when it 
occurred.  The Court has noted that symptoms, not treatment, 
are the essence of any evidence of continuity of 
symptomatology.  However, the Court has also noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, the assertions 
of symptoms during service and thereafter are unsupported by 
contemporaneous records and are in conflict with post-service 
treatment records which place diagnosis of hearing loss in 
1984, after the logging accident, at the earliest.  Moreover, 
there is no complaint in the post-service record of tinnitus 
until the veteran's claim which was received in 2006.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss disability and tinnitus and there is 
no doubt to be resolved.

	Degenerative Joint Disease of the Lumbar Spine

Service treatment records are negative for any complaint, 
diagnosis, or abnormal finding pertaining to the veteran's 
spine.  On separation examination in January 1971, the 
veteran denied back trouble of any kind.  Physical 
examination revealed a clinically normal spine.  The veteran 
was determined to be qualified for discharge.

A December 2004 VA outpatient treatment note indicates the 
veteran's denial of back pain.

During a VA psychiatric examination in February 2005, the 
veteran reported that he had sustained a back injury in a 
tank accident and that he had been treated for that injury.

The veteran denied back pain in February 2006.

At his March 2006 hearing, the veteran testified that he was 
medivaced after the tank accident, but that he did not recall 
what type of treatment he received.  He stated that his back 
was numb and without feeling after the accident.  

A VA examination was conducted in February 2007.  The veteran 
reported that he was in a tank accident in 1969 and sustained 
a back injury.  Range of motion of the thoracolumbar spine 
was full.  Strength and neurological testing was normal.  X-
ray examination revealed mild anterior wedging of T12, which 
was felt to be old.  There was minimal narrowing of T11-T12, 
T12-L1, and L3-L4 disc spaces and minimal degenerative 
spurring.  The diagnosis was lumbar spine degenerative disc 
disease.  The examiner concluded that the condition was not 
as likely as not the result of the veteran's in-service 
injury.  He stated that no relationship was established in 
the veteran's history.

Careful review of the evidence pertaining to this claim has 
led the Board to conclude that service connection is not 
warranted for degenerative joint disease of the lumbar spine.  
The Board notes that there is no competent evidence of a back 
disability until many years after service.  In spite of 
medical records dating to 1982, the first objective evidence 
of any back disability dates to the February 2007 VA 
examination report, which shows X-ray evidence of 
degenerative changes in the veteran's thoracolumbar spine.  
The veteran has not identified any evidence demonstrating any 
back disability prior to that date.

The Board also notes that the February 2007 VA examiner 
opined that the veteran's claimed back disability is not 
related to the reported in-service injury caused by the tank 
accident.  This opinion included a review of the veteran's 
claims files and a complete examination.  The examiner 
specifically discussed the relevant findings and obtained a 
history from the veteran.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds this opinion to be of great probative value.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The evidence establishes 
a remote onset of the veteran's back disability.  There is no 
competent evidence linking this claimed disability to 
service.  Rather, the VA examiner has concluded that this 
claimed disability is not related to service, as there is no 
relationship established in the history.
 
The evidence of a relationship between the veteran's claimed 
back disability and his active duty service is limited to his 
assertions; however, as a layperson, he is not qualified to 
render an opinion concerning question of medical causation.  
See Espiritu.

The Board accepts that the veteran was involved in a tank 
accident in service, and notes that he is competent to report 
symptomatology and when it occurred.  The Court has noted 
that symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  However, the Court has also 
noted that in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage.  In this case, the assertions of 
symptoms during service and thereafter are unsupported by 
contemporaneous records and are in conflict with post service 
treatment records which place diagnosis of a back disability 
in 2007, many years after service.  

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine, and there is 
no doubt to be resolved.

	
        PTSD

As discussed above, private treatment records reflect that 
the veteran was involved in a logging accident in 1982.  A 
tree struck his head and he suffered a closed head injury.  
He was subsequently assessed with resulting organic brain 
syndrome and significant psychotic thinking.

Organic delusional disorder is noted in a January 2005 VA 
outpatient record.

On VA examination in February 2005, the examiner reviewed the 
veteran's history.  The veteran reported that for many years 
after he returned from Vietnam, he suffered from nightmares.  
He related that he had been in a tank accident in Vietnam.  
He denied psychological problems, to include depression.  The 
examiner noted that the veteran was on anti-psychotic 
medication which may have masked some of his symptoms.  He 
indicated that he could not detect any significant 
psychopathology, though it was likely that the veteran 
suffered from organic brain syndrome, a likely sequelae of 
the 1982 head trauma.  He noted that it appeared that the 
veteran suffered from mild PTSD after he returned from 
Vietnam and following his discharge from service, but that it 
did not appear that he required any help for it.  

In May 2005 the veteran reported that he had been blown up by 
a 1000 pound bomb, and that if he had not been pulled out he 
would have died.  

A social and industrial survey was conducted by a VA social 
worker in November 2005.  The veteran denied symptoms of 
depression and anxiety.  He did report occasional nightmares 
of Vietnam, and indicated that he sometimes saw people who 
were no longer alive.  He indicated that his tank ran over a 
1000 pound bomb and that his back was burned.  He denied 
post-service work related difficulties and indicated that he 
was never fired.  

A VA psychological examination was also carried out in 
November 2005.  The veteran's speech, eye contact, and 
behavior were within normal limits.  The examiner noted an 
extensive history of treatment for organic delusional 
disorder related to the 1982 head injury, and that treatment 
notes did not contain any reference to PTSD symptoms or list 
a diagnosis of PTSD.  In addition to the tank accident, the 
veteran reported being on guard duty in Vietnam and repelling 
sneak attacks at night.  He also stated that he saw dead and 
wounded soldiers and reported that a friend was killed.  The 
veteran denied any history of panic attacks, significant 
anxiety, or concentration problems.  He also denied intrusive 
memories of Vietnam, and noted that combat nightmares 
occurred about twice per month, and indicated that his sleep 
was otherwise normal.  He reported avoiding thoughts, 
feelings, and conversations reminding him of combat.  He 
stated that he maintained a normal range of interests and 
enjoyed helping friends and neighbors with chores.  He 
indicated that he did not feel estranged from others and that 
he got along well with most people.  He denied irritability 
and hyper vigilance.  The examiner indicated that the veteran 
presented with a few symptoms of PTSD, but not enough to 
qualify for a diagnosis according to DSM-IV criteria.  He 
noted that nightmares appeared to be the most significant 
combat-related symptom, but that the veteran was coping 
fairly well with them.

An undated statement by P.H.P. M.D., received by the RO in 
March 2006, indicates a diagnosis of PTSD, along with major 
depression and psychotic disorder.  In an April 2006 letter, 
Dr. P. addressed his belief that the veteran had PTSD.  He 
stated that he had primarily dealt with the veteran's 
psychotic disorder and organic brain syndrome, and that he 
had not specifically treated the veteran for PTSD.  He noted 
that he spent a session reviewing the veteran's case with his 
counselor M.B., from Bently Counseling and Consulting.  He 
indicated that the conversation he had with M.B. gave him 
reason to believe that the veteran had some degree of PTSD, 
but could not state the incident from which PTSD evolved.

In September 2006 the RO received a letter from Bently 
Counseling and Consulting.  It noted that Bently Counseling 
did not provide mental health services for the veteran; 
rather, clinician M.B. assisted the veteran with his VA claim 
in his role as a County Service Officer.  The author stated 
that Bently Counseling had no records to provide.

An additional VA examination was carried out in February, and 
was conducted by the same psychologist who examined the 
veteran in November 2005.  A complete review of the veteran's 
record was conducted.  The veteran denied intrusive combat 
memories and stated that he did not think about Vietnam 
unless asked to describe his combat experiences.  He stated 
that he did not become overly distressed by such 
conversations.  He reported that combat nightmares occurred 
about two times per month.  He denied flashbacks.  He denied 
avoidance of thoughts, feelings, conversations, or activities 
that reminded him of combat.  He related that he maintained a 
normal range of interests and participated in daily social 
activities with friends and family.  He denied feelings of 
estrangement and stated that he got along well with most 
people.  He did not appear to be hypervigilant and stated 
that he could visit with people in stores and restaurants 
without feeling anxious.  He noted that loud noises generally 
did not startle him, and stated that he enjoyed attending 
July 4th fireworks displays with friends and family.  The 
examiner indicated that the veteran's reported combat events 
included mortar attacks, collecting body parts after a 
vehicle was blown apart, and being injured in the tank 
accident, appeared to qualify as DMS-IV PTSD stressors.  He 
noted that there appeared to be very little change in the 
veteran's symptom pattern since the 2005 examination, and 
that nightmares about twice per month continued to be his 
only significant symptom.  He concluded that although the 
nightmares would certainly be considered distressing, they 
were not sufficient to warrant a diagnosis of PTSD.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d), (f).

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  

While a statement by Dr. P. indicates a diagnosis of PTSD, he 
indicated in a later statement that he was convinced by the 
veteran's counselor that a diagnosis of PTSD was appropriate.  
He stated that he had not treated the veteran for PTSD.  On 
the other hand, three VA examinations have failed to result 
in a diagnosis of PTSD.  These examinations included a 
complete review of the veteran's records and in-depth 
interviews and testing.  The examiner who conducted the 2005 
and 2007 examinations explained that while the veteran did 
have combat related nightmares, his symptomatology was not 
sufficient to warrant a diagnosis of PTSD.  Because the 2005 
and 2007 VA examination reports reflect a full review of the 
veteran's history, complete examinations, and include the 
underlying rationale for the conclusions, the Board finds 
that they may be afforded more probative value than the 
conclusory, unsupported statement by Dr. P.  In essence, the 
probative evidence establishes that the veteran does not have 
PTSD.  Therefore, service connection cannot be granted.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on this 
basis, his claim must be denied.  




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is denied.

Entitlement to service connection for PTSD is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


